--------------------------------------------------------------------------------

Exhibit 10.1

COMMON TO PREFERRED STOCK EXCHANGE AGREEMENT

     THIS Common to Preferred Stock Exchange Agreement (hereinafter referred to
as the “Agreement”) is dated as of November 21, 2011 (the “Effective Date”), by
and between the investors, listed in Exhibit A, attached hereto, and the
signature page to this Agreement (each individually an “Investor” and
collectively the “Investors”) and Kranem Corporation, a Colorado corporation
(the “Company”). The Investors and the Company are sometimes hereinafter
referred to collectively as the “Parties” and individually as a “Party.”

     WHEREAS, each Investor warrants and represents that it is the record owner
of the number of shares of the common stock (the “Common Stock”) of the Company
(“Investor’s Shares”) set forth opposite such Investor’s name under the Amount
of Common Shares column set forth in Exhibit A attached hereto;

     WHEREAS, each of the Investors has owned its Investor’s Shares for less
than six months and such Investor’s Shares are not currently freely tradeable;
and

     WHEREAS, each Investor has requested the Company to allow it to convert
(the “Conversion”) its Investor’s Shares into convertible series A preferred
stock (the “Series A Preferred Stock”) of the Company at a ratio of 1 share of
Series A Preferred Stock for each 100 shares of the Common Stock (the
“Conversion Ratio”), which is set forth opposite the Investor’s name under the
Amount of Preferred Shares column set forth therein, and to convert such
Preferred Shares back into Common Stock (the “Reconversion”) at its option,
subject to the restrictions set forth herein, and the Company is willing to
allow such Conversion at the Conversion Ratio under the terms and conditions of
this Agreement.

NOW, THEREFORE, THE PARTIES HERETO AGREE AS FOLLOWS:

     1.     Conversion of the Investor’s Shares into Series A Preferred Stock
and Cancellation of the Investor’s Shares. Subject to the terms and conditions
of this Agreement, the Parties hereby agree to the Conversion of the Investor’s
Shares at the Conversion Ratio. The Parties agree that the Investor’s Shares
shall be cancelled and the Series A Preferred Stock shall be issued to the
Investor on the Effective Date hereof. The Company shall deliver a stock
certificate for the Series A Preferred Stock, including fractional shares, to
the Investor for the Preferred Stock on or as soon as possible after the
Effective Date hereof. The Series A Preferred Stock shall have the designations,
powers, rights, preferences, qualifications, restrictions and limitations as set
forth herein. The Investors shall receive the same cash or stock dividend that
is received by the Company’s Common Stock shareholders. Notwithstanding anything
to the contrary herein, all voting of shareholders of the Company shall be as a
single class on an “as-converted” basis using the Reconversion Ratio, as defined
in section 2.a below, as adjusted from time to time pursuant to section 2.b
below. The Parties agree and each of the Investors acknowledge that shareholding
voting shall not be by classes or series of stock unless the Company’s articles
of incorporation are subsequently amended to provide for voting by classes or
series.

1 of 6

--------------------------------------------------------------------------------

     2.     The Conditions of the Conversion of the Preferred Stock into Common
Stock. The Parties agree that the Series A Preferred Stock may be converted to
Common Stock (the “Reconversion”), at the option of the Investor, under the
following terms and conditions:

          a.     The initial conversion ratio of the Preferred Stock back into
the Common Stock shall be one share of Preferred Stock for 100 shares of Common
Stock (the “Reconversion Ratio”).

          b.     The Reconversion Ratio shall be adjusted proportionally to
reflect Common Stock splits, Common Stock or Preferred Stock dividends issued to
holders of the Common Stock, and/or comparable corporate transaction after the
Effective Date hereof.

          c.     The Reconversion shall be at the option of the Investor
provided however the Reconversion shall not be allowed until the Company has
notified the Investor that it has sufficient authorized Common Stock to allow
the Reconversion to occur and.

     3.     Each of the Investors represents that it has (i) good title to the
Investor’s Shares standing in its name on the books of the Company, and (ii) all
necessary power and authority to enter into and perform this Agreement. The
Investor (i) accepts ownership of the Series A Preferred Shares issued pursuant
to this Agreement, (ii) assumes all of the rights, privileges and obligations of
the Series A Preferred Shares, and (iii) agrees to be bound by the terms and
conditions of this Agreement.

     4.     The Company warrants and represents that

          a.     The Company is a corporation duly organized, validly existing
and in good standing under the laws of the State of Colorado. The Company has
full corporate power and authority to own and hold its properties and to conduct
its business as described in the Company’s SEC Reports. The Company is duly
qualified to do business and is in good standing in each jurisdiction in which
the nature of its business requires qualification or good standing, except for
any failure to be so qualified or be in good standing that would not have a
material adverse effect.

          b.     The shares of Series A Preferred Stock and the Common Stock
issuable upon Reconversion of the Series A Preferred, when issued, will be
validly issued, fully paid and non-assessable and will be free and clear of all
liens and will not be subject to any preemptive rights or other similar rights
of any other person or entity.

          c.     No consents, filings, authorizations or other actions of any
governmental authority are required to be obtained or made by the Company for
the Company’s execution, delivery and performance of this Agreement which have
not already been obtained or made. No consent, approval, waiver or other action
by any person or entity under any agreement or contract to which the Company is
a party or by which the Company or any of its properties or assets are bound is
required or necessary for the execution, delivery or performance by the Company
of this Agreement and the consummation of the transactions contemplated hereby,
except where the failure to obtain such consents would not have a material
adverse effect on the Company.

2 of 6

--------------------------------------------------------------------------------

     5.     Each of the Investors warrants and represents and confirms that:

          a.     The Investor is acquiring the Series A Preferred Stock and,
upon Reconversion, the Common Stock solely for its own account for investment,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and the Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same.

          b.     The Investor does not have any contract, undertaking, agreement
or arrangement with any person to sell, transfer or grant participation to such
person or any third person, with respect to any of the Investor’s Shares or the
Series A Preferred Stock.

          c.     The Investor understands that the Series A Preferred Stock and
the Common Stock into which the Series A Preferred Stock may be converted are
characterized as “restricted securities” under the Federal Securities laws and
that under such laws and applicable regulations, such securities may be resold
without registration under the Securities Act of 1933, as amended (the “Act”),
only in certain limited circumstances. In this connection, the Investor
represents it is familiar with SEC Rule 144 as presently in effect, and
understands the resale limitations imposed thereby and by the Act, and that the
Company has no obligations, and no current plans to satisfy the current
information obligations of such rule.

          d.     The Investor has had an opportunity to ask questions of and
receive answers, and has asked questions and has received answers, from the
Company regarding the Company, its business and prospects and the terms and
conditions of the sale of the Preferred Stock and the Common Stock into which
the Preferred Stock may be converted. Investor has received all the information
it considers necessary or appropriate for deciding whether to convert the
Investor’s Shares into the Preferred Stock. The Investor has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of the Conversion and Reconversion to be made by it
hereunder.

          e.     The Investor has previously invested in securities of companies
in the development stage and acknowledges it is able to fend for itself, can
bear the economic risk of its investment and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits of
converting the Investor’s Shares into Preferred Shares.

          f.     The Investor is an “accredited investor” as that term is
defined in Rule 501 of Regulation D of the Act, as presently in effect.

          g.     No oral or written material representations have been made to
the Investor in connection with the Investor’s Conversion of the Investor’s
Shares into Series A Preferred Stock which were in any way inconsistent with the
information reviewed by the Investor. The Investor acknowledges that in deciding
whether to convert the Investor’s Shares hereunder, it has not relied on any
representations or warranties of any type or description made by the Company or
any of its representatives with regard to the Company, or any of its affiliates
or subsidiaries, any of their respective businesses or properties, or the
prospects of the investment contemplated herein.

3 of 6

--------------------------------------------------------------------------------

     6. This Agreement shall be governed by and construed under the laws of the
State of Colorado as applied to agreements among Colorado residents entered into
and to be performed entirely within Colorado.

     7. The Parties agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.

     8. This Agreement shall be binding upon the Investor, successors, assigns
and legal representatives of the Parties hereto.

     9. This Agreement may be signed by facsimile and executed in counterparts
with the same force and effect as if each of the signatories had executed the
same instrument.

 

[REST OF PAGE INTENTIONALLY LEFT BLANK]

 

4 of 6

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as the
Effective Date.

THE INVESTORS THE COMPANY     Empire Capital Partners LP       Signature: /s/
Peter J. Richards Signature: /s/ Edward Miller Name: Peter J. Richards Name:
Edward Miller Title: Managing Partner Title: CFO     Peter Richards      
Signature: /s/ Peter J. Richards   Name: Peter J. Richards       Fecund
Investments S.A Extant Investments Ltd.     Signature: /s/ Rosabelle
Neol-Bradburn Signature: /s/ Ineeze Anacoura Name: Rosabelle Neol-Bradburn Name:
Ineeze Anacoura Title: Director Title: Director     Xalted Holding Corporation
Investco Alliance Inc.     Signature: /s/ Ajay Batheja Signature: /s/ Janette
Powell Name: Ajay Batheja Name: Janette Powell authorized signatory   Signed on
behalf of Glenside Limited Title: CEO Title: Director

 

[Signature Page Stock Exchange Agreement]

 

5 of 6

--------------------------------------------------------------------------------

EXHIBIT A
INVESTORS




    Amount of Amount of   Name of Investor Common Shares Preferred Shares      
  1. Fecund Investments S.A 5,235,400 52,354.00 2. Extant Investments Ltd.
5,235,395 52,353.95 3. Empire Capital Partners, L.P. 2,991,655 29,916.65 4.
Peter Richards 1,495,830 14,958.30 5. Xalted Holding Corporation 11,634,220
116,342.20 6. Investco 6,648,125 66,481.25     33,240,625 332,406.25


6 of 6

--------------------------------------------------------------------------------